___________

                                     No. 95-3297
                                     ___________


Richard W. Waxler,                       *
                                         *
               Appellant,                *
                                         *
        v.                               *   Appeal from the United States
                                         *   District Court for the
Shirley S. Chater, Secretary,            *   District of North Dakota
Health and Human Services,               *
                                         *   (UNPUBLISHED)
               Appellees.                *

                                     ___________

                       Submitted:    April 25, 1996

                            Filed:   May 8, 1996
                                     ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.

        Richard W. Waxler appeals from the final judgment of the District
        1
Court       for the District of North Dakota affirming the decision of the
Commissioner of Social Security to deny Waxler Social Security disability
benefits and Supplemental Security Income benefits.          Having carefully
reviewed the record and the parties' briefs, we affirm for the reasons
stated in the magistrate judge's thorough and well-reasoned opinion.         See
8th Cir. R. 47B.




        1
      The Honorable Karen K. Klein, United States Magistrate Judge
for the District of North Dakota, to whom the case was referred for
final disposition by consent of the parties pursuant to 28 U.S.C.
§ 636(c).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-